DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-20 are pending.  Claims 1 and 18 are independent process claims.
Response to Amendment
The rejection of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.  
The rejection of claim(s) 1-6 and 8-19 under 35 U.S.C. 103 as obvious over Dreher et al. (US 2013/0172226A1) is maintained.
The rejection of claims 1, 6-10, 12, 14-16 under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) is maintained.
The rejection of claims 3-5 and 17-20 under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) as applied to claims 1, 6-10, 12, 14-16 above, and further in view of Cao et al. (US 5,972,869) is maintained.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) and Cao et al. (US 5,972,869) as applied to claims 1,3-12 and 14-20 above, and further in view of Schmidt et al. (US2012/0066855 A1) is maintained.
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant’s urge that Dreher et al. do not teach the claimed rinse cycle comprising a rinse liquor.  See page 7 of the response filed 12/14/2021.  In response, .
Applicants also urge that Drehr do not teach the pH of the dependent claims.  In response, Dreher guide one of ordinary skill to the broadly claimed scope of the pH range in the dependent claims by teaching the fibrous dishwashing automatic detergent pH buffering means so that the automatic dishwashing liquor generally has a pH of from 3 to 14.  See [0327 on page 28].  Examiner notes that the examples are to fibrous dishwashing detergents, and the claims are to cleaning laundry, one of ordinary skill would reasonably expect the pH range in the claims 17-20 to also work in the cleaning 
Applicant’s urge that Ronco do not teach the claimed rinse cycle comprising a rinse liquor.  See page 8 of the response filed 12/14/2021.  In response, while the Ronco reference does not use the term ‘rinse cycle’ Ronco col.4,ln.35-45 and claims 17-20 and col.11,ln.2 establish that it is commonly known that said laundry machines and dishwashing machines and manual rinse is with the same stream as the wash water, thus, it is well within the prevue of one of ordinary skill to envisage the acid containing fibrous structure to function in both rinse and wash applications equivalently.
Finally, Applicant’s urge that Cao do not teach the claimed rinse cycle comprising a rinse liquor.  See page 8-9 of the response filed 12/14/2021.  In response, contrary to Applicant’s arguments Cao abstract teach a rinse-active, pH-sensitive foam control agent comprising a fatty acid; whereby the fatty acid foam control agent remains substantially in acid form at the mildly acidic pH of the wash water so as to be essentially inoperative to suppress foam during washing, and whereby upon rinsing of the laundry with tap water having a pH of from about 7.5 to 8.5 at least of portion of said fatty acid is converted to a soap which functions to suppress foam during rinsing.  
Applicants also urge that Cao teach embodiments where the pH must be above acidic thus teaching away from the claimed invention.  In response, Cao et al. (US 5,972,869) guide one of ordinary skill to a beneficial process of laundering fabrics with a mildly acidic laundry detergent comprising citric acid and sodium citrate (see col.5,ln.44) to improve and enhance the removal of the generated foam during the rinsing of both hand and machine washing laundering processes.  See abstract and col.1,ln.20-45.  By .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, the phrase "of a mixture thereof," renders the claim indefinite because the grammar is unclear resulting in indefinite scope of the claim language.  For 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8-19 are rejected under 35 U.S.C. 103 as obvious over Dreher et al. (US 2013/0172226A1).
 Dreher et al. (US 2013/0172226A1) teach a process of laundering fabrics, see [0066] comprising the steps of; 
a. combining fabrics with a wash liquor, wherein the wash liquor comprises a
detergent; see [0159]
b. washing the fabrics in the wash liquor using a mechanical laundry machine and washing operation, [0066]
wherein the process of washing the fabrics comprises a rinse cycle comprising a
rinse liquor, wherein the rinse liquor comprises a concentrated acid delivery source see [0117-0118] teaching citric acid and is in the form of a fibrous water-soluble unit dose (see title) comprising water soluble starch (see 0136).
In the paragraphs linking pages 29-30, see [0336-0337], it is the Examiner’s position that these 2 paragraphs encompass the claimed process steps of claim 1 where the dirty laundry is contacted with the fibrous structure with water (b) contacting the fabric article with a wash liquor formed by contacting the fibrous structure with water;(c) contacting the fabric article with the fibrous structure in a dryer; (d) drying the fabric article in the presence of the fibrous structure in a dryer; and (e) combinations 
The temperature of claim 2 is taught in [0278] exposing the fibrous element and/or particle and/or fibrous structure to heat, such as to a temperature of greater than 75° F. and/or greater than 100°F. and/or greater than 150°F, and/or greater than 200°F. and/or greater than 212 F.; exposing the fibrous element and/or particle and/or fibrous structure to cold, such as to a temperature of less than 40°F. and/or less than 32°F. and/or less than 0° F.
The pH of claims 3-5, is taught by the fibrous dishwashing automatic detergent pH buffering means so that the automatic dishwashing liquor generally has a pH of from 3 to 14.  See [0327 on page 28].  Examiner notes that the examples are to fibrous dishwashing detergents, and the claims are to cleaning laundry, one of ordinary skill would reasonably expect the pH range in the claims 17-20 to also work in the cleaning of laundry since the art explicitly teaches the fibrous detergent is also useful in laundry processes. [0066 on page 4].

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process of laundering fabrics because Dreher et al. teach a similar process of laundering fabrics in a mechanical laundry machine comprising fibrous watersoluble sheet structure with citric acid and detergent impregnated into the fibrous watersoluble sheet and when in use maintains the rinse washing liquor within the same claimed pH range of 3-8 in general. See abstract, [0066 and 0327].

Claims 1, 6-10, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2).
Ronco et al. teach a process of laundering fabrics (see claim 19), comprising the steps of a) combining fabrics with a wash liquor, wherein the wash liquor comprises a detergent (see claim 10).
Limitation to b) washing the fabrics in the wash liquor using an automatic wash operation, a manual wash operation of a mixture thereof, is taught by claims 10, 19 and col.4,ln.40-45.
Limitation to wherein the process of washing the fabrics comprises a rinse cycle comprising a rinse liquor of a concentrated acid delivery source, see col.8,ln.35 teaching the citric acid and sodium citrate of claims 6-10 in the form of a fibrous water-soluble unit dose (see col.1,ln.32-45 and claim 1). 

Regarding the pouch of claim 12, see claim 14, teaching the soaped paper is packaged which one of ordinary skill would encompass the claimed pouch. 
Regarding the surfactant of claim 14, see col.1,ln.8 teaching the water-soluble soaped paper is impregated with a surfactant.  
Regarding material limitation to greater than 50% or greater of bio-based materials is met by the Ronco et al. teaching their water-soluble detergent sheet comprises between 80-90% cellulose fibers.  See claim 2. 
Regarding the starch of claim 16, see col.5,ln.15-20, teaching various starches encompassing the claimed fibrous material.
Ronco et al. do not use the term rinse liquor as is required by claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed rinse liquor because Ronco et al. suggest a process of laundering fabrics in a washing machine, comprising the steps of combining the laundry garments in an wash liquor of disintegrated, water soluble fibrous sheet detergent comprising citric acid and sodium citrate in general.  
Claims 3-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) as applied to claims 1, 6-10, 12, 14-16 above, and further in view of Cao et al. (US 5,972,869).
Ronco et al. (US 9,506,022 B2) is relied upon as set forth above.  

Cao et al. (US 5,972,869) teach a process of laundering fabrics with a mildly acidic laundry detergent comprising citric acid and sodium citrate (see col.5,ln.44) improves and enhances the removal of the generated foam during the rinsing of both hand and machine washing laundering processes.  See abstract and col.1,ln.20-45.  By mildly acidic, the Cao et al. guides one of ordinary skill to lower the rinsing pH in a range of about 5.5-6.9 in col.2,ln.30-35 and 60 teaching the pH of claims 3-5. 
Examiner notes that the pH of claims 17-20 requires the liquor to be pH between 3 and 5.   Cao et al. explicitly teach lowering of the rinse water pH from about 5 upto less than 7, see col.6,ln.63, thus, teaching the claimed endpoint of pH of 5 and one of ordinary skill would reasonably expect similar properties of detergent and foam removal in the laundry. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ronco et al. with the claimed pH of the detergent and the claimed step of lowering the pH of the rinse liquor because Cao et al. teach a beneficial removal of detergent foam during the laundering of fabrics with a mildly acidic laundry detergent comprising citric acid and sodium citrate (during the rinsing of both hand and machine washing) in general, specifically, Cao et al. guides one of ordinary skill to lower the rinsing pH in a range of about 5.5-6.9 including explicitly teach lowering of the rinse water pH from about 5 upto less than 7, see col.6,ln.63, thus, teaching the claimed endpoint of pH of 5.  One ordinary skill would reasonably expect similar properties of detergent and foam removal in the laundry in .  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ronco et al. (US 9,506,022 B2) and Cao et al. (US 5,972,869) as applied to claims 1,3-12 and 14-20 above, and further in view of Schmidt et al. (US2012/0066855 A1).
Ronco et al. (US 9,506,022 B2) and Cao et al. (US 5,972,869) are relied upon as set forth above, however, neither reference explicitly teach a coform terminology as is required by claim 13. 
Schmidt et al. (US2012/0066855 A1) teach a coform structure (see abstract) comprising lactic acid and starch [0038] for use in cleaning wipes in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ronco et al. with the claimed coform structure as taught by Schmidt et al. teach a coform structure comprising lactic acid and starch for use in cleaning wipes in general because both are in the analogous art of sheet based cleaning in general.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/PREETI KUMAR/Examiner, Art Unit 1761